 

 

The Titan Corporation

Deferred Compensation Plan

Master Plan Document

 

 

 

Effective January 1, 2002

Copyright © 2001
By Clark/Bardes Consulting - Compensation Resource Group,
A division of Clark/Bardes, Inc.
All Rights Reserved



TABLE OF CONTENTS

 

Purpose

1

 

 

 

 

ARTICLE 1

Definitions

 

 

 

 

ARTICLE 2

Selection, Enrollment, Eligibility

 

 

 

 

2.1

Selection by Committee

 

2.2

Enrollment Requirements

 

2.3

Eligibility; Commencement of Participation

 

2.4

Termination of Participation and/or Deferrals

 

 

 

 

ARTICLE 3

Deferral Commitments/Rollover Amount/Company Discretionary Contribution/Company
Matching/Company Profit Sharing/Crediting/Taxes

 

 

 

 

3.1

Minimum Deferrals

 

3.2

Maximum Deferral

 

3.3

Election to Defer; Effect of Election Form

 

3.4

Withholding of Annual Deferral Amounts

 

3.5

Rollover Amount

 

3.6

Annual Company Discretionary Contribution Amount

 

3.7

Annual Company Matching Amount

 

3.8

Annual Company Profit Sharing Amount

 

3.9

Investment of Trust Assets

 

3.10

Vesting

 

3.11

Crediting/Debiting of Account Balances

 

3.12

FICA and Other Taxes

 

 

 

 

ARTICLE 4

Short-Term Payout; Unforeseeable Financial Emergencies; Withdrawal Election

 

 

 

 

4.1

Short-Term Payout

 

4.2

Other Benefits Take Precedence Over Short-Term

 

4.3

Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

 

4.4

Withdrawal Election

 

 

 

 

ARTICLE 5

Retirement Benefit

 

 

 

 

5.1

Retirement Benefit

 

5.2

Payment of Retirement Benefit

 

 

i



--------------------------------------------------------------------------------


 

5.3

Death Prior to Completion of Retirement Benefit

 

 

 

 

ARTICLE 6

Pre-Retirement Survivor Benefit

 

 

 

 

6.1

Pre-Retirement Survivor Benefit

 

6.2

Payment of Pre-Retirement Survivor Benefit

 

 

 

 

ARTICLE 7

Termination Benefit

 

 

 

 

7.1

Termination Benefit

 

7.2

Payment of Termination Benefit

 

 

 

 

ARTICLE 8

Disability Waiver and Benefit

 

 

 

 

8.1

Disability Waiver

 

8.2

Continued Eligibility; Disability Benefit

 

 

 

 

ARTICLE 9

Beneficiary Designation

 

 

 

 

9.1

Beneficiary

 

9.2

Beneficiary Designation; Change; Spousal Consent

 

9.3

Acknowledgement

 

9.4

No Beneficiary Designation

 

9.5

Doubt as to Beneficiary

 

9.6

Discharge of Obligations

 

 

 

 

ARTICLE 10

Leave of Absence

 

 

 

 

10.1

Paid Leave of Absence

 

10.2

Unpaid Leave of Absence

 

 

 

 

ARTICLE 11

Termination, Amendment or Modification

 

 

 

 

11.1

Termination

 

11.2

Amendment

 

11.3

Plan Agreement

 

11.4

Effect of Payment

 

 

 

 

ARTICLE 12

Administration

 

 

 

 

12.1

Committee Duties

 

12.2

Administration Upon Change In Control

 

12.3

Agents

 

12.4

Binding Effect of Decisions

 

12.5

Indemnity of Committee

 

12.6

Employer Information

 

 

ii



--------------------------------------------------------------------------------


 

ARTICLE 13

Other Benefits and Agreements

 

 

 

 

13.1

Coordination with Other Benefits

 

 

 

 

ARTICLE 14

Claims Procedures

 

 

 

 

14.1

Presentation of Claim

 

14.2

Notification of Decision

 

14.3

Review of a Denied Claim

 

14.4

Decision on Review

 

14.5

Legal Action

 

 

 

 

ARTICLE 15

Trust

 

 

 

 

15.1

Establishment of the Trust

 

15.2

Interrelationship of the Plan and the Trust

 

15.3

Distributions From the Trust

 

 

 

 

ARTICLE 16

Miscellaneous

 

 

 

 

16.1

Status of Plan

 

16.2

Unsecured General Creditor

 

16.3

Employer’s Liability

 

16.4

Nonassignability

 

16.5

Not a Contract of Employment

 

16.6

Furnishing Information

 

16.7

Terms

 

16.8

Captions

 

16.9

Governing Law

 

16.10

Notice

 

16.11

Successors

 

16.12

Spouse’s Interest

 

16.13

Validity

 

16.14

Incompetent

 

16.15

Court Order

 

16.16

Distribution in the Event of Taxation

 

16.17

Insurance

 

16.18

Legal Fees To Enforce Rights After Change in Control

 

 

 

 

APPENDIX A

Measurement Funds

 

 

iii



--------------------------------------------------------------------------------


THE TITAN CORPORATION

DEFERRED COMPENSATION PLAN

Effective January 1, 2002

 

Purpose

 

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of The Titan
Corporation, a Delaware corporation, and its subsidiaries, if any, that sponsor
this Plan.  This Plan shall be unfunded for tax purposes and for purposes of
Title I of ERISA.  This plan amends and supercedes in its entirety both the
Predecessor Executives Plan and Predecessor Key Executives Plan (collectively
and hereinafter, the “Predecessor Plans”) for any and all participants in the
Predecessor Plans who are actively employed by any Employer as of the effective
date of this Plan; provided, however, that all other participants in the
Predecessor Plans will continue to be participants in such Predecessor Plans and
will have no rights under this Plan.  Any and all balances accrued by such
actively employed participants under the Predecessor Plans shall be subject to
the terms and conditions of this Plan and shall be referred to as the “Rollover
Amount.”

ARTICLE 1
Definitions

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1                                 “Account Balance” shall mean, with respect
to a Participant, a credit on the records of the Employer equal to the sum of
(i) the Deferral Account balance, (ii) the Company Discretionary Contribution
Account balance, (iii) the Company Matching Account balance, and (iv) the
Company Profit Sharing Account balance.  The Account Balance, and each other
specified account balance, shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.

1.2                                 “Annual Bonus” shall mean any compensation,
in addition to Base Annual Salary relating to services performed during any
calendar year, whether or not paid in such calendar year or included on the
Federal Income Tax Form W–2 for such calendar year, payable to a Participant as
an Employee under any Employer’s annual bonus and cash incentive plans,
excluding stock options.

1.3                                 “Annual Company Discretionary Contribution
Amount” shall mean, for any one Plan Year, the amount determined in accordance
with Section 3.5.

1.4                                 “Annual Company Matching Amount” for any one
Plan Year shall be the amount determined in accordance with Section 3.7.

1.5                                 “Annual Company Profit Sharing Amount” for
any one Plan Year shall be the amount determined in accordance with Section 3.8.

 

1



--------------------------------------------------------------------------------


 

1.6                                 “Annual Deferral Amount” shall mean that
portion of a Participant’s Base Annual Salary and Annual Bonus that a
Participant elects to have and is deferred in accordance with Article 3 for any
one Plan Year.  In the event of a Participant’s Retirement, Disability (if
deferrals cease in accordance with Section 8.1), death or a Termination of
Employment prior to the end of a Plan Year, such year’s Annual Deferral Amount
shall be the actual amount withheld prior to such event.

1.7                                 “Annual Installment Method” shall be an
annual installment payment over the number of years selected by the Participant
in accordance with this Plan, calculated as follows: the vested Account Balance
of the Participant shall be calculated as of the close of business on the last
business day of the year.  The annual installment shall be calculated by
multiplying this balance by a fraction, the numerator of which is one and the
denominator of which is the remaining number of annual payments due the
Participant.  By way of example, if the Participant elects a ten (10) year
Annual Installment Method, the first payment shall be 1/10 of the vested Account
Balance, calculated as described in this definition.  The following year, the
payment shall be 1/9 of the vested Account Balance, calculated as described in
this definition.  Each annual installment shall be paid no later than sixty (60)
days after the last business day of the applicable year.

1.8                                 “Base Annual Salary” shall mean the annual
cash compensation relating to services performed during any calendar year,
whether or not paid in such calendar year or included on the Federal Income Tax
Form W–2 for such calendar year, excluding bonuses, commissions, overtime,
fringe benefits, stock options, relocation expenses, incentive payments,
non-monetary awards, directors fees and other fees, and automobile and other
allowances paid to a Participant for employment services rendered (whether or
not such allowances are included in the Employee’s gross income). Base Annual
Salary shall be calculated before reduction for compensation voluntarily
deferred or contributed by the Participant pursuant to all qualified or
non–qualified plans of any Employer and shall be calculated to include amounts
not otherwise included in the Participant’s gross income under Code Sections
125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by any Employer;
provided, however, that all such amounts will be included in compensation only
to the extent that had there been no such plan, the amount would have been
payable in cash to the Employee.

1.9                                 “Beneficiary” shall mean one or more
persons, trusts, estates or other entities, designated in accordance with
Article 9, that are entitled to receive benefits under this Plan upon the death
of a Participant.

1.10                           “Beneficiary Designation Form” shall mean the
form established from time to time by the Committee that a Participant
completes, signs and returns to the Committee to designate one or more
Beneficiaries.

1.11                           “Board” shall mean the board of directors of the
Company.

1.12                           “Change in Control” shall mean:

(a)                                  Any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 25% of the combined

2



--------------------------------------------------------------------------------


voting power of the Company’s then outstanding securities entitled to then vote
generally in the election of directors of the Company, other than as a result of
(A) an acquisition directly from the Company, (B) an acquisition by the Company,
(C) an acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or a Successor Entity (as defined below), or an
acquisition by any entity pursuant to a transaction which is expressly excluded
under paragraph (c) below;

(b)                                 During any period not longer than two
consecutive years, individuals who at the beginning of such period constituted
the Board cease to constitute at least a majority thereof, unless the election,
or the nomination for election by the Company’s stockholders, of each new Board
member was approved by a vote of at least two-thirds of the Board members then
still in office who were Board members at the beginning of such period
(including for these purposes, new members whose election or nomination was so
approved), but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board; or

(c)                                  A merger, consolidation, or other
reorganization of the Company, with or into, or the sale of all or substantially
all of the Company’s business and/or assets as an entirety to, one or more
entities that are not subsidiaries or other affiliates (a “Business
Combination”), unless (A) as a result of the Business Combination at least 50%
of the outstanding securities voting generally in the election of directors of
the surviving or resulting entity or a parent thereof  (the “Successor Entity”)
immediately after the reorganization are, or will be, owned, directly or
indirectly, by stockholders of the Company immediately before the Business
Combination; and (B) at least 50% of the members of the board of directors of
the entity resulting from the Business Combination were members of the Board at
the time of the execution of the initial agreement or of the action of the Board
approving the Business Combination.  The stockholders before and after the
Business Combination shall be determined on the presumption record owners of
securities of the Company hold no securities of the other parties to such
reorganization.

1.13                           “Claimant” shall have the meaning set forth in
Section 14.1.

1.14                           “Code” shall mean the Internal Revenue Code of
1986, as it may be amended from time to time.

1.15                           “Committee” shall mean the committee described in
Article 12.

1.16                           “Company” shall mean The Titan Corporation, a
Delaware corporation, and any successor to all or substantially all of the
Company’s assets or business.

1.17                           “Company Discretionary Contribution Account”
shall mean (i) the sum of the Participant’s Annual Company Discretionary
Contribution Amounts, (ii) adjusted in accordance with all the applicable
crediting and debiting provisions of this Plan that relate to the Participant’s
Company Discretionary Contribution Account, less (iii) all distributions made to
the Participant or his or her Beneficiary pursuant to this Plan that relate to
the Participant’s Company Discretionary Contribution Account.

3



--------------------------------------------------------------------------------


 

1.18                           “Company Matching Account” shall mean (i) that
portion of a Participant’s Rollover Amount which is represented by the
Participant’s aggregate matching contributions described in Section 3.5 of the
Predecessor Executives Plan and in Section 3.4 of the Predecessor Key Executives
Plan, as well as any appreciation (or depreciation) specifically attributable to
such matching contributions accumulated under the Predecessor Plans, and (ii)
the sum of all of a Participant’s Annual Company Matching Amounts, (iii)
adjusted in accordance with all the applicable crediting and debiting provisions
of this Plan that relate to the Participant’s Company Matching Account, less
(iv) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to the Participant’s Company Matching Account.

1.19                           “Company Profit Sharing Account” shall mean (i)
the sum of all of a Participant’s Annual Company Profit Sharing Amounts, (ii)
adjusted in accordance with all the applicable crediting and debiting provisions
of this Plan that relate to the Participant’s Company Profit Sharing Account,
less (iii) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to the Participant’s Company Profit Sharing
Account.

1.20                             “Deduction Limitation” shall mean the following
described limitation on a benefit that may otherwise be distributable pursuant
to the provisions of this Plan.  Except as otherwise provided, this limitation
shall be applied to all distributions that are “subject to the Deduction
Limitation” under this Plan.  If an Employer determines in good faith prior to a
Change in Control that there is a reasonable likelihood that any compensation
paid to a Participant for a taxable year of the Employer would not be deductible
by the Employer solely by reason of the limitation under Code Section 162(m),
then to the extent deemed necessary by the Employer to ensure that the entire
amount of any distribution to the Participant pursuant to this Plan prior to the
Change in Control is deductible, the Employer may defer all or any portion of a
distribution under this Plan.  Any amounts deferred pursuant to this limitation
shall continue to be credited/debited with additional amounts in accordance with
Section 3.11 below, even if such amount is being paid out in installments.  The
amounts so deferred and amounts credited thereon shall be distributed to the
Participant or his or her Beneficiary (in the event of the Participant’s death)
at the earliest possible date, as determined by the Employer in good faith, on
which the deductibility of compensation paid or payable to the Participant for
the taxable year of the Employer during which the distribution is made will not
be limited by Section 162(m), or if earlier, the effective date of a Change in
Control.  Notwithstanding anything to the contrary in this Plan, the Deduction
Limitation shall not apply to any distributions made after a Change in Control.

1.21                           “Deferral Account” shall mean (i) that portion of
a Participant’s Rollover Amount which is represented by the Participant’s
aggregate deferral contributions described in Section 3.4 of the Predecessor
Executives Plan and in Section 3.3 of the Predecessor Key Executives Plan, as
well as any appreciation (or depreciation) specifically attributable to such
deferral contributions accumulated under the Predecessor Plans, and (ii) the sum
of all of a Participant’s Annual Deferral Amounts, (iii) adjusted in accordance
with all the applicable crediting and debiting provisions of this Plan that
relate to the Participant’s Deferral Account, less (iv) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to his or her Deferral Account.

4



--------------------------------------------------------------------------------


 

1.22                           “Disability” shall mean a period of disability
during which a Participant qualifies for permanent disability benefits under the
Participant’s Employer’s long-term disability plan, or, if a Participant does
not participate in such a plan, a period of disability during which the
Participant would have qualified for permanent disability benefits under such a
plan had the Participant been a participant in such a plan, as determined in the
sole discretion of the Committee.  If the Participant’s Employer does not
sponsor such a plan, or discontinues to sponsor such a plan, Disability shall be
determined by the Committee in its sole discretion.

1.23                           “Disability Benefit” shall mean the benefit set
forth in Article 8.

1.24                           “Election Form” shall mean the form established
from time to time by the Committee that a Participant completes, signs and
returns to the Committee to make an election under the Plan.

1.25                           “Employee” shall mean a person who is an employee
of any Employer.

1.26                           “Employer(s)” shall mean the Company and/or any
of its subsidiaries (now in existence or hereafter formed or acquired) that have
been selected by the Board to participate in the Plan and have adopted the Plan
as a sponsor.

1.27                           “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as it may be amended from time to time.

1.28                           “Participant” shall mean any Employee (i) who is
selected to participate in the Plan, (ii) who elects to participate in the Plan,
(iii) who signs a Plan Agreement, an Election Form and a Beneficiary Designation
Form, (iv) whose signed Plan Agreement, Election Form and Beneficiary
Designation Form are accepted by the Committee, (v) who commences participation
in the Plan, and (vi) whose Plan Agreement has not terminated.  A spouse or
former spouse of a Participant shall not be treated as a Participant in the Plan
or have an account balance under the Plan, even if he or she has an interest in
the Participant’s benefits under the Plan as a result of applicable law or
property settlements resulting from legal separation or divorce.

1.29                           “Plan” shall mean the Company’s Deferred
Compensation Plan, which shall be evidenced by this instrument and by each Plan
Agreement, as they may be amended from time to time.

1.30                           “Plan Agreement” shall mean a written agreement,
as may be amended from time to time, which is entered into by and between an
Employer and a Participant.  Each Plan Agree­ment executed by a Participant and
the Participant’s Employer shall provide for the entire benefit to which such
Participant is entitled under the Plan; should there be more than one Plan
Agreement, the Plan Agreement bearing the latest date of acceptance by the
Employer shall supersede all previous Plan Agreements in their entirety and
shall govern such entitlement.  The terms of any Plan Agreement may be different
for any Participant, and any Plan Agreement may provide additional benefits not
set forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.

1.31                           “Plan Year” shall mean a period beginning on
January 1 of each calendar year and continuing through December 31 of such
calendar year.

1.32                           “Pre-Retirement Survivor Benefit” shall mean the
benefit set forth in Article 6.

 

5



--------------------------------------------------------------------------------


 

1.33                           “Predecessor Executives Plan” shall mean the
Supplemental Retirement Plan for Executives dated September 1, 1990.

1.34                           “Predecessor Key Executives Plan” shall mean the
Supplemental Retirement Plan for Key Executives dated March 1, 1990, as amended
January 1, 1994.

1.35                           “Retirement”, “Retire(s)” or “Retired” shall
mean, with respect to an Employee, severance from employment from all Employers
for any reason other than a leave of absence, death or Disability on or after
any date on which the sum of the Participant’s age and Years of Service equals
at least sixty-two (62).

1.36                           “Retirement Benefit” shall mean the benefit set
forth in Article 5.

1.37                           “Rollover Amount” shall mean the amount
determined in accordance with Section 3.5.

1.38                           “Short-Term Payout” shall mean the payout set
forth in Section 4.1.

1.39                           “Termination Benefit” shall mean the benefit set
forth in Article 7.

1.40                           “Termination of Employment” shall mean the
severing of employment with all Employers, voluntarily or involun­tarily, for
any reason other than Retirement, Disability, death or an authorized leave of
absence.

1.41                           “Treasury Rate” shall mean the effective yield on
constant-maturity three-year U.S. Treasury Notes as of the close of the first
business day of each month of October that precedes the Plan anniversary date.

1.42                           “Trust” shall mean one or more trusts established
pursuant to that certain Master Trust Agreement, dated as of                 ,
200  between the Company and the trustee named therein, as amended from time to
time.

1.43                           “Unforeseeable Financial Emergency” shall mean an
unanticipated emergency that is caused by an event beyond the control of the
Participant that would result in severe financial hardship to the Participant
resulting from (i) a sudden and unexpected illness or accident of the
Participant or a dependent of the Participant, (ii) a loss of the Participant’s
property due to casualty, or (iii) such other extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined in the sole discretion of the Committee.

1.44                           “Years of Plan Participation” shall mean (i) the
total number of “plan years”, as that term is defined in the Predecessor Plan, a
Participant was a “participant” in the Predecessor Plan; and (ii) the total
number of full Plan Years a Participant has been a Participant in the Plan prior
to his or her Termination of Employment (determined without regard to whether
deferral elections have been made by the Participant for any Plan Year).  Any
partial year of participation in this Plan shall not be counted. 
Notwithstanding the previous sentence, a Participant’s first Plan Year of
participation shall be treated as a full Plan Year for purposes of this
definition, even if it is only a partial Plan Year of participation.

1.45                           “Years of Service” shall mean the total number of
full years in which a Participant has been employed by one or more Employers. 
For purposes of this definition, a year of employment shall be a 365 day period
(or 366 day period in the case of a leap year) that, for the first year of
employment, commences on the Employee’s date of hiring and that, for any
subsequent year,

 

6



--------------------------------------------------------------------------------


 

commences on an anniversary of that hiring date.  Any partial year of employment
shall not be counted.

ARTICLE 2
Selection, Enrollment, Eligibility

2.1                                 Selection by Committee.  Participation in
the Plan shall be limited to a select group of management and highly compensated
Employees of the Employers, as determined by the Committee in its sole
discretion.  From that group, the Committee shall select, in its sole
discretion, Employees to participate in the Plan.

2.2                                 Enrollment Requirements.  As a condition to
participation, each selected Employee shall complete, execute and return to the
Committee a Plan Agreement, an Election Form and a Beneficiary Designation Form,
all within thirty (30) days after he or she is selected to participate in the
Plan.  In addition, the Committee shall establish from time to time such other
enrollment requirements as it determines in its sole discretion are necessary.

2.3                                 Eligibility; Commencement of Participation. 
Provided an Employee selected to participate in the Plan has met all enrollment
requirements set forth in this Plan and required by the Committee, including
returning all required documents to the Committee within the specified time
period, that Employee shall commence participation in the Plan on the first day
of the month following the month in which the Employee completes all enrollment
requirements.  If an Employee fails to meet all such requirements within the
period required, in accordance with Section 2.2, that Employee shall not be
eligible to participate in the Plan until the first day of the Plan Year
following the delivery to and acceptance by the Committee of the required
documents.

2.4                                 Termination of Participation and/or
Deferrals.  If the Committee determines in good faith that a Participant no
longer qualifies as a member of a select group of management or highly
compensated employees, as membership in such group is determined in accordance
with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, the Committee shall have
the right, in its sole discretion, to (i) terminate any deferral election the
Participant has made for the remainder of the Plan Year in which the
Participant’s membership status changes, (ii) prevent the Participant from
making future deferral elections and/or (iii) immediately distribute the
Participant’s then vested Account Balance as a Termination Benefit and terminate
the Participant’s participation in the Plan.

ARTICLE 3
Deferral Commitments/Rollover Amount/Company Discretionary Contribution/Company
Matching/Company Profit Sharing/Crediting/Taxes

3.1                                 Minimum Deferrals.

(a)                                  Base Annual Salary and Annual Bonus.  For
each Plan Year, a Participant may elect to defer, as his or her Annual Deferral
Amount, Base Annual Salary and/or Annual Bonus in the combined minimum amount of
$2,000.  If an election is made for less than the combined minimum amount, or if
no election is made, the amount deferred shall be zero.

 

7



--------------------------------------------------------------------------------


 

(b)                                 Short Plan Year.  Notwithstanding the
foregoing, if a Participant first becomes a Participant after the first day of a
Plan Year, the minimum Base Annual Salary deferral shall be an amount equal to
the minimum set forth above, multiplied by a fraction, the numerator of which is
the number of complete months remaining in the Plan Year and the denominator of
which is 12.

3.2                                 Maximum Deferral.

(a)                                  Base Annual Salary and Annual Bonus.  For
each Plan Year, a Participant may elect to defer, as his or her Annual Deferral
Amount, Base Annual Salary and/or Annual Bonus up to the following maximum
percentages for each deferral elected:

Deferral

 

Maximum Amount

 

Base Annual Salary

 

75%

 

Annual Bonus

 

100%

 

(b)                                 Short Plan Year.  Notwithstanding the
foregoing, if a Participant first becomes a Participant after the first day of a
Plan Year, the maximum Annual Deferral Amount with respect to Base Annual Salary
and Annual Bonus shall be limited to the amount of compensation not yet earned
by the Participant as of the date the Participant submits a Plan Agreement and
Election Form to the Committee for acceptance.

3.3                                 Election to Defer; Effect of Election Form.

(a)                                  First Plan Year.  In connection with a
Participant’s commence­ment of participa­tion in the Plan, the Participant shall
make an irrevocable deferral election for the Plan Year in which the Participant
commences participation in the Plan, along with such other elections as the
Committee deems necessary or desirable under the Plan.  For these elections to
be valid, the Election Form must be completed and signed by the Participant,
timely delivered to the Committee (in accordance with Section 2.2 above) and
accepted by the Committee.

(b)                                 Subsequent Plan Years.  For each succeeding
Plan Year, an irrevocable deferral election for that Plan Year, and such other
elections as the Committee deems necessary or desirable under the Plan, shall be
made by timely delivering to the Committee, in accordance with its rules and
procedures, before the end of the Plan Year preceding the Plan Year for which
the election is made, a new Election Form. If no such Election Form is timely
delivered for a Plan Year, the Annual Deferral Amount shall be zero for that
Plan Year.

3.4                                 Withholding of Annual Deferral Amounts.  For
each Plan Year, the Base Annual Salary portion of the Annual Deferral Amount
shall be withheld from each regularly scheduled Base Annual Salary payroll in
equal amounts, as adjusted from time to time for increases and decreases in Base
Annual Salary.  The Annual Bonus portion of the Annual Deferral Amount shall be
withheld at the time the Annual Bonus is or otherwise would be paid to the
Participant, whether or not this occurs during the Plan Year itself.

 

8



--------------------------------------------------------------------------------


 

3.5                                 Rollover Amount.  With respect to
Participants who participated in one or both of the Predecessor Plans and who
are active Employees as of the effective date of this Plan, an amount equal to
their “Account Balance” as set forth in such Predecessor Plans, valued as of the
effective date of this Plan, shall be the Rollover Amount.  The Rollover Amount
shall be comprised of elected deferrals and company matching contributions
accumulated under the Predecessor Plans, and shall retain their character as
elected deferrals and company matching contributions under this Plan.  Such
Rollover Amount shall be credited to the Participant’s Deferral Account and/or
Company Matching Account, as applicable, under this Plan on the effective date
of this Plan and shall be subject to the terms and conditions of this Plan.  Any
Participant with a Rollover Amount shall have no right to demand distribution of
such amounts other than as specifically provided for herein.

3.6                                 Annual Company Discretionary Contribution
Amount.  For each Plan Year, an Employer, in its sole discretion, may, but is
not required to, credit any amount it desires to any Participant’s Company
Discretionary Contribution Account under this Plan, which amount shall be for
that Participant the Annual Company Discretionary Contribution Amount for that
Plan Year.  The amount so credited to a Participant may be smaller or larger
than the amount credited to any other Participant, and the amount credited to
any Participant for a Plan Year may be zero, even though one or more other
Participants receive an Annual Company Discretionary Contribution Amount for
that Plan Year.  The Annual Company Discretionary Contribution Amount, if any,
shall be credited as of the last day of the Plan Year.  If a Participant is not
employed by an Employer as of the last day of a Plan Year other than by reason
of his or her Retirement or death while employed, the Annual Company
Discretionary Contribution Amount for that Plan Year shall be zero.

3.7                                 Annual Company Matching Amount.  For each
Plan Year, an Employer, in its sole discretion, may, but is not required to,
credit any amount it desires to any Participant’s Company Matching Account under
this Plan, which amount shall be for that Participant the Annual Company
Matching Amount for that Plan Year.  The amount so credited to a Participant may
be smaller or larger than the amount credited to any other Participant, and the
amount credited to any Participant for a Plan Year may be zero, even though one
or more other Participants receive an Annual Company Matching Amount for that
Plan Year.  The Annual Company Matching Amount, if any, shall be credited on a
date deemed appropriate by the Committee, in its sole discretion; provided,
however, that if a Participant is not employed by an Employer as of the last day
of a Plan Year other than by reason of his or her Retirement or death while
employed, the Participant shall forfeit such amount, including any investment
gains or losses attributable to such amount, notwithstanding any vesting the
Participant may be entitled to in accordance with Section 3.10.

3.8                                 Annual Company Profit Sharing Amount.  For
each Plan Year, an Employer, in its sole discretion, may, but is not required
to, credit any amount it desires to any Participant’s Company Profit Sharing
Account under this Plan, which amount shall be for that Participant the Annual
Company Profit Sharing Amount for that Plan Year.  The amount so credited to a
Participant may be smaller or larger than the amount credited to any other
Participant, and the amount credited to any Participant for a Plan Year may be
zero, even though one or more other Participants receive an Annual Company
Profit Sharing Amount for that Plan Year.  The Annual Company Profit Sharing
Amount, if any, shall be credited as of the last day of the Plan Year.  If a

 

9



--------------------------------------------------------------------------------


 

Participant is not employed by an Employer as of the last day of a Plan Year
other than by reason of his or her Retirement or death while employed, the
Annual Company Profit Sharing Amount for that Plan Year shall be zero

3.9                                 Investment of Trust Assets.  The Trustee of
the Trust shall be authorized, upon written instructions received from the
Committee or investment manager appointed by the Committee, to invest and
reinvest the assets of the Trust in accordance with the applicable Trust
Agreement, including the disposition of stock and reinvestment of the proceeds
in one or more investment vehicles designated by the Committee.

3.10                           Vesting.

(a)                                  A Participant shall at all times be 100%
vested in his or her Deferral Account.

(b)                                 The Committee, in its sole discretion, will
determine over what period of time and in what percentage increments a
Participant shall vest in his or her Company Discretionary Contribution Account
and Company Profit Sharing Account.  The Committee may credit some Participants
with larger or smaller vesting percentages than other Participants, and the
vesting percentage credited to any Participant for a Plan Year may be zero, even
though one or more other Participants have a greater vesting percentage credited
to them for that Plan Year.

(c)                                  A Participant shall be vested in his or her
Company Matching Account in accordance with the following schedule:

Years of Service

 

Vested Percentage of  Company Matching Account

 

Less than 2 years

 

0%

 

2 years or more, but less than 3

 

25%

 

3 years or more, but less than 4

 

50%

 

4 years or more, but less than 5

 

75%

 

5 years or more

 

100%

 

 

3.11                             Crediting/Debiting of Account Balances.  In
accordance with, and subject to, the rules and procedures that are established
from time to time by the Committee, in its sole discretion, amounts shall be
credited or debited to a Participant’s Account Balance in accordance with the
following rules:

(a)                                    Election of Measurement Funds .  Subject
to the restrictions found in Section 3.11 below, a Participant, in connection
with his or her initial deferral election in accordance with Section 3.3(a)
above, shall elect, on the Election Form, one or more Measurement Fund(s) (as
described in Section 3.11(c) below) to be used to determine the amounts to be
credited or debited to his or her Account Balance.  Subject to the restrictions
found in Section 3.11 below, the Participant may (but is not required to) elect,
by submitting an Election Form to the Committee that is accepted by the
Committee, to add or delete one or more Measurement Fund(s) to be used to
determine the amounts to be credited or debited to his

 

10



--------------------------------------------------------------------------------


 

or her Account Balance, or to change the portion of his or her Account Balance
allocated to each previously or newly elected Measurement Fund.  If an election
is made in accordance with the previous sentence, it shall apply as of the first
business day of the following calendar quarter, and shall continue thereafter
for each subsequent day in which the Participant participates in the Plan,
unless changed in accordance with the previous sentence.

(b)                                 Proportionate Allocation.  In making any
election described in Section 3.11(a) above, the Participant shall specify on
the Election Form, in increments of five percentage points (5%), the percentage
of his or her Account Balance to be allocated to a Measurement Fund (as if the
Participant was making an investment in that Measurement Fund with that portion
of his or her Account Balance).

(c)                                  Measurement Funds.  Subject to the
restrictions found in Section 3.11 below, the Participant may elect one or more
of the measurement funds listed in Appendix A, based on certain mutual funds
(the “Measurement Funds”), for the purpose of crediting or debiting additional
amounts to his or her Account Balance.  As necessary, the Committee may, in its
sole discretion, discontinue, substitute or add a Measurement Fund.  Each such
action will take effect as of the first day of the calendar quarter that follows
by thirty (30) days the day on which the Committee gives Participants advance
written notice of such change.

(d)                                 Restricted Fixed Rate Fund.  Participants
who did not participate in either of the Predecessor Plans may not allocate any
portion of their Account Balance into the Restricted Fixed Rate Fund. 
Participants who did participate in one or both of the Predecessor Plans may
allocate their initial Rollover Amount as well as any Annual Deferral Amount,
Annual Company Discretionary Contribution Amount, Annual Company Matching Amount
and Annual Company Profit Sharing Amount directly into the Restricted Fixed Rate
Fund.  Such participants may subsequently elect to transfer amounts from the
Restricted Fixed Rate Fund into another Measurement Fund; provided, however,
that any portion of the Account Balance allocated from the Restricted Fixed Rate
Fund to any other Measurement Fund(s) cannot be reallocated back into the
Restricted Fixed Rate Fund.  Prior to the beginning of any Plan Year, the
Participant may submit an Election Form to reallocate the balance of the
Restricted Fixed Rate Fund, measured as of the beginning of the Plan Year in
which the reallocation occurs, to another Measurement Fund(s).  Any such
reallocation shall apply as of the first business day deemed reasonably
practicable by the Committee, in its sole discretion, of the subsequent Plan
Year.  No other portion of the Participant’s Account Balance can be either
initially allocated or re-allocated to the Restricted Fixed Rate Fund, at
anytime.

(e)                                  Crediting or Debiting Method.  The
performance of each elected Measurement Fund (either positive or negative) will
be determined by the Committee, in its reasonable discretion, based on the
performance of the Measurement Funds themselves.  A Participant’s Account
Balance shall be credited or debited on a daily basis based on the performance
of each Measurement Fund selected by the Participant, such performance being
determined by the Committee in its sole discretion.

 

11



--------------------------------------------------------------------------------


 

(f)                                    No Actual Investment.  Notwithstanding
any other provision of this Plan that may be interpreted to the contrary, the
Measurement Funds are to be used for measurement purposes only, and a
Participant’s election of any such Measurement Fund, the allocation to his or
her Account Balance thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant’s Account Balance shall
not be considered or construed in any manner as an actual investment of his or
her Account Balance in any such Measurement Fund.  In the event that the Company
or the Trustee (as that term is defined in the Trust), in its own discretion,
decides to invest funds in any or all of the Measurement Funds, no Participant
shall have any rights in or to such investments themselves.  Without limiting
the foregoing, a Participant’s Account Balance shall at all times be a
bookkeeping entry only and shall not represent any investment made on his or her
behalf by the Company or the Trust; the Participant shall at all times remain an
unsecured creditor of the Company.

3.12                           FICA and Other Taxes.

(a)                                  Annual Deferral Amounts.  For each Plan
Year in which an Annual Deferral Amount is being withheld from a Participant,
the Participant’s Employer(s) shall withhold from that portion of the
Participant’s Base Annual Salary and Annual Bonus that is not being deferred, in
a manner determined by the Employer(s), the Participant’s share of FICA and
other employment taxes on such Annual Deferral Amount.  If necessary, the
Committee may reduce the Annual Deferral Amount in order to comply with this
Section 3.12.

(b)                                 Company Matching Account, Company
Discretionary Contribution Account and Company Profit Sharing Account.  When a
participant becomes vested in a portion of his or her Company Matching Account,
Company Discretionary Contribution Account or Company Profit Sharing Account,
the Participant’s Employer(s) shall withhold from the Participant’s Base Annual
Salary and/or Annual Bonus that is not deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes.  If
necessary, the Committee may reduce the vested portion of the Participant’s
Company Matching Account, Company Discretionary Contribution Amount or Company
Profit Sharing Account, as applicable, in order to comply with this Section
3.12.

(c)                                  Distributions.  The Participant’s
Employer(s), or the trustee of the Trust, shall withhold from any payments made
to a Participant under this Plan all federal, state and local income, employment
and other taxes required to be withheld by the Employer(s), or the trustee of
the Trust, in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer(s) and the trustee of the
Trust.

ARTICLE 4
Short-Term Payout; Unforeseeable Financial Emergencies;
Withdrawal Election

4.1                                 Short-Term Payout.  In connection with each
election to defer an Annual Deferral Amount, a Participant may irrevocably elect
to receive a future “Short-Term Payout” from the Plan with respect to all or a
portion of such Annual Deferral Amount.  Subject to the Deduction Limitation,

 

12



--------------------------------------------------------------------------------


 

the Short-Term Payout shall be a lump sum payment in an amount that is equal to
the portion of the Annual Deferral Amount the Participant elected to have
distributed as a Short-Term Payout plus amounts credited or debited in the
manner provided in Section 3.11 above on that amount, determined at the time
that the Short–Term Payout becomes payable.  Subject to the Deduction Limitation
and the other terms and conditions of this Plan, each Short–Term Payout elected
shall be paid out during a sixty (60) day period commencing immediately after
the last day of any Plan Year designated by the Participant that is at least
three Plan Years after the Plan Year in which the Annual Deferral Amount is
actually deferred.  By way of example, if a three year Short–Term Payout is
elected for Annual Deferral Amounts that are deferred in the Plan Year
commencing January 1, 2002, the three year Short–Term Payout would become
payable during a sixty (60) day period commencing January 1, 2006.  In addition,
subject to the terms and conditions of this Section 4.1, Section 4.2 and all
other provisions of this Plan, any similar elections made pursuant to the terms
of the Predecessor Plans shall be deemed to remain in effect under this Plan. 
The distribution date selected by a Participant in connection with such
election(s) under the Predecessor Plans shall remain binding on the parties. 
The Committee shall, in its discretion, determine how any amounts deferred under
the Predecessor Plans shall be treated pursuant to the language of Article 4 and
the Plan.

4.2                                 Other Benefits Take Precedence Over
Short–Term.  Should an event occur that triggers a benefit under Article 5, 6, 7
or 8, any Annual Deferral Amount, plus amounts credited or debited thereon, that
is subject to a Short–Term Payout election under Section 4.1 shall not be paid
in accordance with Section 4.1 but shall be paid in accordance with the other
applicable Article.

4.3                                 Withdrawal Payout/Suspensions for
Unforeseeable Financial Emergencies.  If the Partici­pant experiences an
Unforeseeable Financial Emergency, the Participant may petition the Committee to
(i) suspend any deferrals required to be made by a Participant and/or
(ii) receive a partial or full payout from the Plan.  The payout shall not
exceed the lesser of the Participant’s vested Account Balance, calculated as if
such Participant were receiving a Termination Benefit, or the amount reasonably
needed to satisfy the Unforeseeable Financial Emergency.  If, subject to the
sole discretion of the Commit­tee, the petition for a suspension and/or payout
is approved, suspension shall take effect upon the date of approval and any
payout shall be made within sixty (60) days of the date of approval.  The
payment of any amount under this Section 4.3 shall not be subject to the
Deduction Limitation.

4.4                                 Withdrawal Election.  A Participant (or,
after a Participant’s death, his or her Beneficiary) may elect, at any time, to
withdraw all or a portion of his or her vested Account Balance, calculated as if
there had occurred a Termination of Employment as of the day of the election,
less a withdrawal penalty equal to 10% of such amount (the net amount shall be
referred to as the “Withdrawal Amount”).  This election can be made at any time,
before or after Retirement, Disability, death or Termination of Employment, and
whether or not the Participant (or Beneficiary) is in the process of being paid
pursuant to an installment payment schedule.  The Participant (or his or her
Beneficiary) shall make this election by giving the Committee advance written
notice of the election in a form determined from time to time by the Committee. 
The Participant (or his or her Beneficiary) shall be paid the Withdrawal Amount
within sixty (60) days of his or her election.  Once the Withdrawal Amount is
paid, the Participant’s participation in the Plan shall be suspended for the
remainder of the Plan Year in which the

 

13



--------------------------------------------------------------------------------


 

election is made and for the following Plan Year.  The payment of this
Withdrawal Amount shall not be subject to the Deduction Limitation.

ARTICLE 5
Retirement Benefit

5.1                                 Retirement Benefit.  Subject to the
Deduction Limitation, a Participant who Retires shall receive, as a Retirement
Benefit, his or her vested Account Balance.

5.2                                 Payment of Retirement Benefit.  A
Participant, in connection with his or her commencement of participation in the
Plan, shall elect on an Election Form to receive the Retirement Benefit in a
lump sum or pursuant to an Annual Installment Method of 2, 5, 10 or 15 years. 
The Participant may annually change his or her election to an allowable
alternative payout period by submitting a new Election Form to the Committee,
provided that any such Election Form is submitted at least 13 months prior to
the Participant’s Retirement and is accepted by the Committee in its sole
discretion.  The Election Form most recently accepted by the Committee shall
govern the payout of the Retire­ment Benefit.  If a Participant does not make
any election with respect to the payment of the Retirement Benefit, then such
benefit shall be payable in a lump sum.  The lump sum payment shall be made, or
installment payments shall commence, no later than sixty (60) days after the
last day of the Plan Year in which the Participant Retires.  Any payment made
shall be subject to the Deduction Limitation.

5.3                                 Death Prior to Completion of Retirement
Benefit.  If a Participant dies after Retirement but before the Retire­ment
Benefit is paid in full, the Participant’s unpaid Retirement Benefit payments
shall continue and shall be paid to the Participant’s Beneficiary over the
remaining number of years and in the same amounts as that benefit would have
been paid to the Participant had the Participant survived.

ARTICLE 6
Pre-Retirement Survivor Benefit

6.1                                 Pre-Retirement Survivor Benefit.  The
Participant’s Beneficiary shall receive a Pre-Retirement Survivor Benefit equal
to the Participant’s vested Account Balance if the Participant dies before he or
she Retires, experiences a Termination of Employ­ment or suffers a Disability.

6.2                                 Payment of Pre-Retirement Survivor Benefit. 
A Participant, in connection with his or her commencement of participation in
the Plan, shall elect on an Election Form whether the Pre-Retirement Survivor
Benefit shall be received by his or her Beneficiary in a lump sum or pursuant to
an Annual Installment Method of 5, 10 or 15 years.  The Participant may annually
change this election to an allowable alternative payout period by submitting a
new Election Form to the Committee, which form must be accepted by the Committee
in its sole discretion.  The Election Form most recently accepted by the
Committee prior to the Participant’s death shall govern the payout of the
Participant’s Pre-Retirement Survivor Benefit.  If a Participant does not make
any election with respect to the payment of the Pre-Retirement Survivor Benefit,
then such benefit shall be paid in a lump sum.  Despite the foregoing, if the
Participant’s vested Account

 

14



--------------------------------------------------------------------------------


 

Balance at the time of his or her death is less than $25,000, payment of the
Pre-Retirement Survivor Benefit shall be made in a lump sum.  The lump sum
payment shall be made, or installment payments shall commence, no later than
sixty (60) days after the last day of the Plan Year in which the Committee is
provided with proof that is satisfactory to the Committee of the Participant’s
death.

ARTICLE 7
Termination Benefit

7.1                                 Termination Benefit.  The Participant shall
receive a Termina­tion Benefit, which shall be equal to the Participant’s vested
Account Balance if the Participant experiences a Termination of Employment prior
to his or her Retirement, death or Disability.

7.2                                 Payment of Termination Benefit.  If the
Participant’s vested Account Balance at the time of his or her Termination of
Employment is less than $25,000, payment of his or her Termination Benefit shall
be paid in a lump sum.  If his or her vested Account Balance at such time is
equal to or greater than that amount, the Committee shall cause the Termination
Benefit to be paid pursuant to an Annual Installment Method of 5 years.  The
lump sum payment shall be made or installment payments shall commence no later
than sixty (60) days after the last day of the Plan Year in which the
Participant experiences the Termination of Employment.

ARTICLE 8
Disability Waiver and Benefit

8.1                                 Disability Waiver. 

(a)                                  Waiver of Deferral.  A Participant who is
deter­mined by the Committee to be suffering from a Disability shall be excused
from fulfilling that portion of the Annual Deferral Amount commitment that would
otherwise have been withheld from a Participant’s Base Annual Salary and/or
Annual Bonus for the Plan Year during which the Participant first suffers a
Disability.  During the period of Disability, the Participant shall not be
allowed to make any additional deferral elections, but will continue to be
considered a Participant for all other purposes of this Plan.

(b)                                 Return to Work.  If a Participant returns to
employment with an Employer after a Disability ceases, the Participant may elect
to defer an Annual Deferral Amount for the Plan Year following his or her return
to employment or service and for every Plan Year thereafter while a Participant
in the Plan; provided such deferral elections are otherwise allowed and an
Election Form is delivered to and accepted by the Committee for each such
election in accordance with Section 3.3 above.

8.2                                 Continued Eligibility; Disability Benefit. 
A Participant suffering a Disability in excess of ninety (90) days shall be
deemed to have experienced a Termination of Employment, or in the case of a
Participant who is eligible to Retire, to have Retired, in which case the
Participant shall receive a Disability Benefit equal to his or her vested
Account Balance at the time of the Committee’s determination payable in
accordance with Section 7.2; provided, however, that

 

15



--------------------------------------------------------------------------------


 

should the Participant otherwise have been eligible to Retire, he or she shall
be paid in accordance with Article 5.  Any payment made shall be subject to the
Deduction Limitation.

ARTICLE 9
Beneficiary Designation

9.1                                 Beneficiary.  Each Participant shall have
the right, at any time, to designate his or her Beneficiary(ies) (both primary
as well as contingent) to receive any benefits payable under the Plan to a
beneficiary upon the death of a Participant.  The Beneficiary designated under
this Plan may be the same as or different from the Beneficiary designation under
any other plan of an Employer in which the Participant participates.

9.2                                 Beneficiary Designation; Change; Spousal
Consent.  A Participant shall designate his or her Beneficiary by completing and
signing the Beneficiary Designation Form, and returning it to the Committee or
its designated agent.  A Participant shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Committee’s rules and procedures, as in
effect from time to time.  If the Participant names someone other than his or
her spouse as a Beneficiary, a spousal consent, in the form designated by the
Committee, must be signed by that Participant’s spouse and returned to the
Committee.  Upon the acceptance by the Committee of a new Beneficiary
Designation Form, all Beneficiary designations previously filed shall be
canceled.  The Committee shall be entitled to rely on the last Beneficiary
Designation Form filed by the Participant and accepted by the Committee prior to
his or her death.

9.3                                 Acknowledgment.  No designation or change in
designation of a Beneficiary shall be effective until received and acknowledged
in writing by the Committee or its designated agent.

9.4                                 No Beneficiary Designation.  If a
Participant fails to designate a Beneficiary as provided in Sections 9.1, 9.2
and 9.3 above or, if all designated Beneficia­ries predecease the Participant or
die prior to complete distribution of the Participant’s benefits, then the
Participant’s designated Beneficiary shall be deemed to be his or her surviving
spouse.  If the Participant has no surviving spouse, the benefits remaining
under the Plan to be paid to a Beneficiary shall be payable to the executor or
personal representative of the Participant’s estate.

9.5                                 Doubt as to Beneficiary.  If the Committee
has any doubt as to the proper Beneficiary to receive payments pursuant to this
Plan, the Committee shall have the right, exercisable in its discretion, to
cause the Participant’s Employer to withhold such payments until this matter is
resolved to the Committee’s satisfaction.

9.6                                 Discharge of Obligations.  The payment of
benefits under the Plan to a Beneficiary shall fully and completely discharge
all Employers and the Committee from all further obligations under this Plan
with respect to the Participant, and that Participant’s Plan Agreement shall
terminate upon such full payment of benefits.

 

16



--------------------------------------------------------------------------------


 

ARTICLE 10
Leave of Absence

10.1                           Paid Leave of Absence.  If a Participant is
authorized by the Participant’s Employer for any reason to take a paid leave of
absence from the employ­ment of the Employer, the Partici­pant shall continue to
be considered employed by the Employer and the Annual Deferral Amount shall
continue to be withheld during such paid leave of absence in accordance with
Section 3.3.

10.2                           Unpaid Leave of Absence.  If a Participant is
authorized by the Participant’s Employer for any reason to take an unpaid leave
of absence from the employ­ment of the Employer, the Parti­cipant shall continue
to be considered employed by the Employer and the Participant shall be excused
from making deferrals until the earlier of the date the leave of absence expires
or the Participant returns to a paid employment status.  Upon such expiration or
return, deferrals shall resume for the remaining portion of the Plan Year in
which the expiration or return occurs, based on the deferral election, if any,
made for that Plan Year.  If no election was made for that Plan Year, no
deferral shall be withheld.

ARTICLE 11
Termination, Amendment or Modification

11.1                           Termination.  Although each Employer anticipates
that it will continue the Plan for an indefinite period of time, there is no
guarantee that any Employer will continue the Plan or will not terminate the
Plan at any time in the future.  Accordingly, each Employer reserves the right
to discontinue its sponsorship of the Plan and/or to terminate the Plan at any
time with respect to any or all of its participating Employees, by action of its
board of directors.  Upon the termination of the Plan with respect to any
Employer, the Plan Agreements of the affected Participants who are employed by
that Employer shall terminate and their vested Account Balances, determined (i)
as if they had experienced a Termination of Employment on the date of Plan
termination; or (ii) if Plan termination occurs after the date upon which a
Participant was eligible to Retire, then with respect to that Participant as if
he or she had Retired on the date of Plan termination.  The termination of the
Plan shall not adversely affect the vested Account Balance of any Participant or
Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination.

11.2                           Amendment.  Any Employer may, at any time, amend
or modify the Plan in whole or in part with respect to that Employer by the
action of its Chief Executive Officer and/or Chief Operating Officer; provided,
however, that: (i) no amendment or modification shall be effective to decrease
or restrict the value of a Participant’s vested Account Balance in existence at
the time the amendment or modification is made, calculated as if the Participant
had experienced a Termination of Employment as of the effective date of the
amendment or modification or, if the amendment or modification occurs after the
date upon which the Participant was eligible to Retire, the Participant had
Retired as of the effective date of the amendment or modification, and (ii) no
amendment or modification of this Section 11.2 or Section 12.2 of the Plan shall
be effective.

 

17



--------------------------------------------------------------------------------


 

11.3                           Plan Agreement.  Despite the provisions of
Sections 11.1 and 11.2 above, if a Participant’s Plan Agreement contains
benefits or limitations that are not in this Plan document, the Employer may
only amend or terminate such provisions with the consent of the Participant.

11.4                           Effect of Payment.  The full payment of the
applicable benefit under Articles 4, 5, 6, 7 or 8 of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan and the Participant’s Plan Agreement shall
terminate.

ARTICLE 12
Administration

12.1                           Committee Duties.  Except as otherwise provided
in this Article 12, this Plan shall be administered by a Committee which shall
consist of the Board, or such committee as the Board shall appoint.  Members of
the Committee may be Participants under this Plan.  The Committee shall also
have the discretion and authority to (i) make, amend, interpret, and enforce all
appropriate rules and regulations for the administra­tion of this Plan and
(ii) decide or resolve any and all ques­tions including interpretations of this
Plan, as may arise in connection with the Plan.  Any individual serving on the
Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself.  When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by a Participant or
the Company.

12.2                           Administration Upon Change In Control.  For
purposes of this Plan, the Company shall be the “Administrator” at all times
prior to the occurrence of a Change in Control.  Upon and after the occurrence
of a Change in Control, the “Administrator” shall be an independent third party
selected by the Trustee and approved by the individual who, immediately prior to
such event, was the Company’s Chief Executive Officer or, if not so identified,
the Company’s highest ranking officer (the “Ex-CEO”).  The Administrator shall
have the discretionary power to determine all questions arising in connection
with the administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to benefit entitlement determinations; provided,
however, upon and after the occurrence of a Change in Control, the Administrator
shall have no power to direct the investment of Plan or Trust assets or select
any investment manager or custodial firm for the Plan or Trust.  Upon and after
the occurrence of a Change in Control, the Company must: (1) pay all reasonable
administrative expenses and fees of the Administrator; (2) indemnify the
Administrator against any costs, expenses and liabilities including, without
limitation, attorney’s fees and expenses arising in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (3) supply full and timely information to the
Administrator or all matters relating to the Plan, the Trust, the Participants
and their Beneficiaries, the Account Balances of the Participants, the date of
circumstances of the Retirement, Disability, death or Termination of Employment
of the Participants, and such other pertinent information as the Administrator
may reasonably require.  Upon and after a Change in Control, the Administrator
may be terminated (and a replacement appointed) by the Trustee only with the
approval of the Ex-CEO.  Upon and after a Change in Control, the Administrator
may not be terminated by the Company.

 

18



--------------------------------------------------------------------------------


 

12.3                           Agents. In the administration of this Plan, the
Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel who may be
counsel to any Employer.

12.4                           Binding Effect of Decisions.  The decision or
action of the Administrator with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

12.5                           Indemnity of Committee.  All Employers shall
indemnify and hold harmless the members of the Committee, any Employee to whom
the duties of the Committee may be delegated, and the Administrator against any
and all claims, losses, damages, expenses or liabilities arising from any action
or failure to act with respect to this Plan, except in the case of willful
misconduct by the Committee, any of its members, any such Employee or the
Administrator.

12.6                           Employer Information.  To enable the Committee
and/or Administrator to perform its functions, the Company and each Employer
shall supply full and timely information to the Committee and/or Administrator,
as the case may be, on all matters relating to the compensation of its
Participants, the date and circum­stances of the Retirement, Disability, death
or circumstances of the Retirement, Disability, death or Termination of
Employment of its Participants, and such other pertinent information as the
Committee or Administrator may reasonably require.

ARTICLE 13
Other Benefits and Agreements

13.1                           Coordination with Other Benefits.  The benefits
provided for a Participant and Participant’s Beneficiary under the Plan are in
addition to any other benefits available to such Participant under any other
plan or program for employees of the Participant’s Employer.  The Plan shall
supplement and shall not supersede, modify or amend any other such plan or
program except as may otherwise be expressly provided.

ARTICLE 14
Claims Procedures

14.1                           Presentation of Claim.  Any Participant or
Beneficiary of a deceased Participant (such Participant or Beneficiary being
referred to below as a “Claimant”) may deliver to the Committee a written claim
for a determination with respect to the amounts distributable to such Claimant
from the Plan.  If such a claim relates to the contents of a notice received by
the Claimant, the claim must be made within sixty (60) days after such notice
was received by the Claimant.  All other claims must be made within 180 days of
the date on which the event that caused the claim to arise occurred.  The claim
must state with particularity the determination desired by the Claimant.

 

19



--------------------------------------------------------------------------------


 

14.2                           Notification of Decision.  The Committee shall
consider a Claimant’s claim within a reasonable time, and shall notify the
Claimant in writing:

(a)                                  that the Claimant’s requested determination
has been made, and that the claim has been allowed in full; or

(b)                                 that the Committee has reached a conclusion
contrary, in whole or in part, to the Claimant’s requested determination, and
such notice must set forth in a manner calculated to be understood by the
Claimant:

(i)                                     the specific reason(s) for the denial of
the claim, or any part of it;

(ii)                                  specific reference(s) to pertinent
provisions of the Plan upon which such denial was based;

(iii)                               a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary; and

(iv)                              an explanation of the claim review procedure
set forth in Section 14.3 below.

14.3                           Review of a Denied Claim.  Within sixty (60) days
after receiving a notice from the Committee that a claim has been denied, in
whole or in part, a Claimant (or the Claimant’s duly authorized representative)
may file with the Committee a written request for a review of the denial of the
claim.  Thereafter, but not later than thirty (30) days after the review
procedure began, the Claimant (or the Claimant’s duly authorized
representative):

(a)                                  may review pertinent documents;

(b)                                 may submit written comments or other
documents; and/or

(c)                                  may request a hearing, which the Committee,
in its sole discretion, may grant.

14.4                           Decision on Review.  The Committee shall render
its decision on review promptly, and not later than sixty (60) days after the
filing of a written request for review of the denial, unless a hearing is held
or other special circumstances require additional time, in which case the
Committee’s decision must be rendered within 120 days after such date.  Such
decision must be written in a manner calculated to be understood by the
Claimant, and it must contain:

(a)                                  specific reasons for the decision;

(b)                                 specific reference(s) to the pertinent Plan
provisions upon which the decision was based; and

(c)                                  such other matters as the Committee deems
relevant.

14.5                           Legal Action.  A Claimant’s compliance with the
foregoing provisions of this Article 14 is a mandatory prerequisite to a
Claimant’s right to commence any legal action with respect to any claim for
benefits under this Plan.

 

20



--------------------------------------------------------------------------------


 

ARTICLE 15
Trust

15.1                           Establishment of the Trust.  The Company shall
establish the Trust, and each Employer shall at least annually transfer over to
the Trust such assets as the Employer determines, in its sole discretion, are
necessary to provide, on a present value basis, for its respective future
liabilities created with respect to the Annual Deferral Amounts, Annual Company
Discretionary Contribution Amounts, Annual Company Matching Amounts and Annual
Company Profit Sharing Amounts for such Employer’s Participants for all periods
prior to the transfer, as well as any debits and credits to the Participants’
Account Balances for all periods prior to the transfer, taking into
consideration the value of the assets in the trust at the time of the transfer.

15.2                             Interrelationship of the Plan and the Trust. 
The provisions of the Plan and the Plan Agreement shall govern the rights of a
Participant to receive distributions pursuant to the Plan.  The provisions of
the Trust shall govern the rights of the Employers, Participants and the
creditors of the Employers to the assets transferred to the Trust.  Each
Employer shall at all times remain liable to carry out its obligations under the
Plan.

15.3                           Distributions From the Trust.  Each Employer’s
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust, and any such distribution shall reduce the
Employer’s obligations under this Plan.

ARTICLE 16
Miscellaneous

16.1                           Status of Plan.  The Plan is intended to be a
plan that is not qualified within the meaning of Code Section 401(a) and that
“is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of ERISA Sections 201(2), 301(a)(3)
and 401(a)(1).  The Plan shall be administered and interpreted to the extent
possible in a manner consistent with that intent.

16.2                           Unsecured General Creditor.  Participants and
their Bene­ficiaries, heirs, successors and assigns shall have no legal or
equitable rights, interests or claims in any property or assets of an Employer. 
For purposes of the payment of benefits under this Plan, any and all of an
Employer’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Employer.  An Employer’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.

16.3                           Employer’s Liability.  An Employer’s liability
for the payment of benefits shall be defined only by the Plan and the Plan
Agreement, as entered into between the Employer and a Participant.  An Employer
shall have no obliga­tion to a Participant under the Plan except as expressly
provided in the Plan and his or her Plan Agreement.

16.4                           Nonassignability.  Neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the amounts, if any, payable hereunder, or
any

 

21



--------------------------------------------------------------------------------


 

part thereof, which are, and all rights to which are expressly declared to be,
unassignable and non-transfer­able.  No part of the amounts payable shall, prior
to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise.

16.5                           Not a Contract of Employment.  The terms and
conditions of this Plan shall not be deemed to constitute a contract of
employment between any Employer and the Participant.  Such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, unless expressly provided in a written employment agreement. 
Nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of any Employer as an Employee, or to inter­fere with
the right of any Employer to discipline or discharge the Participant at any
time.

16.6                           Furnishing Information.  A Participant or his or
her Beneficiary will cooperate with the Committee by furnishing any and all
information requested by the Committee and take such other actions as may be
requested in order to facilitate the administra­tion of the Plan and the
payments of benefits hereunder, including but not limited to taking such
physical examinations as the Committee may deem necessary.

16.7                           Terms.  Whenever any words are used herein in the
masculine, they shall be construed as though they were in the feminine in all
cases where they would so apply; and whenever any words are used herein in the
singular or in the plural, they shall be construed as though they were used in
the plural or the singular, as the case may be, in all cases where they would so
apply.

16.8                           Captions.  The captions of the articles, sections
and paragraphs of this Plan are for convenience only and shall not control or
affect the meaning or construction of any of its provisions.

16.9                           Governing Law.  Subject to ERISA, the provisions
of this Plan shall be construed and interpreted according to the internal laws
of the State of California without regard to its conflicts of laws principles.

16.10                     Notice.  Any notice or filing required or permitted to
be given to the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

Dianne D. Scott

Vice President of Human Resources

The Titan Corporation

3033 Science Park Road

San Diego, CA  92121

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

22



--------------------------------------------------------------------------------


 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

16.11                     Successors.  The provisions of this Plan shall bind
and inure to the benefit of the Participant’s Employer and its successors and
assigns and the Participant and the Participant’s designated Beneficiaries.

16.12                     Spouse’s Interest.  The interest in the benefits
hereunder of a spouse of a Participant who has predeceased the Participant shall
automatically pass to the Participant and shall not be transferable by such
spouse in any manner, including but not limited to such spouse’s will, nor shall
such interest pass under the laws of intestate succession.

16.13                     Validity.  In case any provision of this Plan shall be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal or invalid provision had never been inserted herein.

16.14                     Incompetent.  If the Committee determines in its
discretion that a benefit under this Plan is to be paid to a minor, a person
declared incompetent or to a person incapable of handling the disposition of
that person’s property, the Committee may direct payment of such benefit to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person.  The Committee may require proof of
minority, incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit.  Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under the
Plan for such payment amount.

16.15                     Court Order.  The Committee is authorized to make any
payments directed by court order in any action in which the Plan or the
Committee has been named as a party.  In addition, if a court determines that a
spouse or former spouse of a Participant has an interest in the Participant’s
benefits under the Plan in connection with a property settlement or otherwise,
the Committee, in its sole discretion, shall have the right, notwithstanding any
election made by a Participant, to immediately distribute the spouse’s or former
spouse’s interest in the Participant’s benefits under the Plan to that spouse or
former spouse.

16.16                     Distribution in the Event of Taxation.

(a)                                  In General.  If, for any reason, all or any
portion of a Participant’s benefits under this Plan becomes taxable to the
Participant prior to receipt, a Participant may petition the Committee before a
Change in Control, or the trustee of the Trust after a Change in Control, for a
distribution of that portion of his or her benefit that has become taxable. 
Upon the grant of such a petition, which grant shall not be unreasonably
withheld (and, after a Change in Control, shall be granted), a Participant’s
Employer shall distribute to the Participant immediately available funds in an
amount equal to the taxable portion of his or her benefit (which amount shall
not exceed a Participant’s unpaid vested Account Balance under the Plan).  If
the petition is granted, the tax liability distribution shall be made within 90
days of the date when the Participant’s petition is granted.  Such a
distribution shall affect and reduce the benefits to be paid under this Plan.

 

23



--------------------------------------------------------------------------------


 

(b)                                 Trust.  If the Trust terminates in
accordance with its terms and benefits are distributed from the Trust to a
Participant in accordance therewith, the Participant’s benefits under this Plan
shall be reduced to the extent of such distributions.

16.17                     Insurance.  The Employers, on their own behalf or on
behalf of the trustee of the Trust, and, in their sole discretion, may apply for
and procure insurance on the life of the Participant, in such amounts and in
such forms as the Trust may choose.  The Employers or the trustee of the Trust,
as the case may be, shall be the sole owner and beneficiary of any such
insurance.  The Participant shall have no interest whatsoever in any such policy
or policies, and at the request of the Employers shall submit to medical
examinations and supply such information and execute such documents as may be
required by the insurance company or companies to whom the Employers have
applied for insurance.

16.18                     Legal Fees To Enforce Rights After Change in Control. 
The Company and each Employer is aware that upon the occurrence of a Change in
Control, the Board or the board of directors of a Participant’s Employer (which
might then be composed of new members) or a shareholder of the Company or the
Participant’s Employer, or of any successor corporation might then cause or
attempt to cause the Company, the Participant’s Employer or such successor to
refuse to comply with its obligations under the Plan and might cause or attempt
to cause the Company or the Participant’s Employer to institute, or may
institute, litigation seeking to deny Participants the benefits intended under
the Plan.  In these circumstances, the purpose of the Plan could be frustrated. 
Accordingly, if, following a Change in Control, it should appear to any
Participant that the Company, the Participant’s Employer or any successor
corporation has failed to comply with any of its obligations under the Plan or
any agreement thereunder or, if the Company, such Employer or any other person
takes any action to declare the Plan void or unenforceable or institutes any
litigation or other legal action designed to deny, diminish or to recover from
any Participant the benefits intended to be provided, then the Company and the
Participant’s Employer irrevocably authorize such Participant to retain counsel
of his or her choice at the expense of the Company and the Participant’s
Employer (who shall be jointly and severally liable) to represent such
Participant in connection with the initiation or defense of any litigation or
other legal action, whether by or against the Company, the Participant’s
Employer or any director, officer, shareholder or other person affiliated with
the Company, the Participant’s Employer or any successor thereto in any
jurisdiction.

 

IN WITNESS WHEREOF, the Company has signed this Plan document as
of                           , 2001.

“Company”

The Titan Corporation, a Delaware corporation

 

By:                                                        

Title:                                                      

 

24



--------------------------------------------------------------------------------


APPENDIX A

Measurement Funds

 

 

Fixed Rate

 

Restricted Fixed Rate Fund (Treasury Rate plus 3%)

Money Market

 

Travelers Money Market Portfolio

Intermediate Bond

 

Travelers High Yield Bond Trust

High Yield Bond

 

PIMCO Total Return

Balanced

 

MFS Total Return

Large Value

 

Salomon Brothers Variable Investor

Large Blend

 

Greenwich Equity Index Portfolio

Large Growth

 

Smith Barney Large Cap Growth

Mid-Cap

 

MFS Mid-Cap Growth

Mid-Cap Blend

 

Disciplined Mid-Cap Stock

Small-Cap Value

 

Putnam VT Small Cap Value

International

 

Janus Aspen Worldwide Growth

Foreign

 

Putnam VT International Growth

Specialty

 

Delaware REIT Series

Specialty

 

Smith Barney Social Awareness

 

 

25



--------------------------------------------------------------------------------